DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 2 – 20, line 1: --[[A]]The circuit…-- 

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “the controller configured to: receive a first calibration temperature measurement from the temperature sensor and a first calibration Hall voltage from one of the current sensors, both measurements taken concurrently during circuit disconnection; receive a second calibration temperature measurement from the temperature sensor and a second calibration Hall voltage from the said current sensor, both measurements taken concurrently during circuit connection; and derive a thermal calibration profile of the Hall voltage of the said current sensor from the received calibration measurements” in combination with all other claimed limitations of claim 1.
Claims 2 – 20, the claims are allowed as they further limit allowed claim 1.

The closest references are found based on the updated search:
Mutsuura et al. (US 2020/0280268 A1) discloses an inverter control board that is configured to be connected to an inverter for performing conversion between direct current power and multiple-phase alternating current power, wherein the inverter has arms, each arm provided for one alternating current phase and comprising a series circuit of a high-side switching element to be connected to a direct-current positive electrode and a low-side switching element to be connected to a direct-current negative electrode (see claim 1).
Chan et al. (US 2017/0310218 A1) suggests a multiple-phase circuit topology for providing constant current, wherein the current controller comprises: a pulse width control unit for generating driving signals (see claim 4).
Kezobo et al. (US 2017/0282968 A1) teaches a motor control device which controls driving of a motor having multiple-phase windings by using detection values of currents flowing in respective phases of the motor, the motor control device comprising: an inverter in which a plurality of circuits, each having switching elements respectively on an upper-side arm and a lower-side arm, are connected in parallel, and which supplies power to the motor (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/15/2022